FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 18, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 11-6237
                                                  (D.C. No. 5:10-CR-00360-D-1)
ALFREDO CABRERA-ZETINA,                                   (W.D. Okla.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, BALDOCK, and GORSUCH, Circuit Judges.


      Alfredo Cabrera-Zetina pled guilty to one count of unlawful reentry into the

United States in violation of 8 U.S.C. § 1326. He argues on appeal that his

above-guidelines sentence of 84-months imprisonment is substantively

unreasonable.1 We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291,

and we affirm.



*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
      The guideline range was 33 to 41 months imprisonment.
      “[S]ubstantive reasonableness addresses whether the length of the sentence is

reasonable given all the circumstances of the case in light of the factors set forth in

18 U.S.C. § 3553(a).” United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir.

2008) (quotation omitted). “[W]e review the reasonableness of sentencing decisions,

whether inside, just outside, or significantly outside the Guidelines range, under a

deferential abuse-of-discretion standard.” Id. (quotation and brackets omitted). “A

district court abuses its discretion when it renders a judgment that is arbitrary,

capricious, whimsical, or manifestly unreasonable.” Id. (quotation omitted).

      Mr. Cabrera-Zetina has been deported to Mexico five times. He has fourteen

criminal convictions in the United States, including a felony drug offense and two

felony convictions for assault with a dangerous weapon.

      We have examined the record and considered the parties’ briefs.2 The district

court considered all of the relevant factors under § 3553(a) and more than adequately

explained the reasons for imposing an above-guidelines sentence.

Mr. Cabrera-Zetina’s arguments that the court somehow abused its discretion are

without merit.

      We AFFIRM the district court’s sentence.

                                                Entered for the Court

                                                Bobby R. Baldock
                                                Circuit Judge

2
     We have little doubt as to why Mr. Cabrera-Zetina did not request oral
argument.


                                          -2-